Case: 12-12416     Date Filed: 08/30/2012   Page: 1 of 3

                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 12-12416
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 4:04-cr-00322-RDP-TMP-1

UNITED STATES OF AMERICA,



                                                        Plaintiff-Appellee,

                                     versus

JEREMY LAMAR HARRIS,

                                                        Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                               (August 30, 2012)

Before BARKETT, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:

     Jeremy Lamar Harris, proceeding pro se, appeals the district court’s denial
               Case: 12-12416     Date Filed: 08/30/2012   Page: 2 of 3

of his motion under 18 U.S.C. § 3582(c)(2) to reduce his sentence. Harris pled

guilty to conspiring to distribute and possess with intent to distribute 50 grams or

more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 846, distributing

and possessing with intent to distribute 5 grams or more of cocaine base, in

violation of § 841(a)(1), conspiring to commit money laundering, in violation of

18 U.S.C. § 1956(h), and 9 counts of money laundering, in violation of

§ 1956(a)(1)(B)(i). His drug offenses involved at least 1.5 kilograms of cocaine

base.

        The district court calculated a guidelines range of life imprisonment because

Harris was subject to a statutorily-mandated sentence of life imprisonment based

upon his prior convictions for two felony drug offenses. After granting a

downward departure for Harris’s substantial assistance, the district court

calculated a guidelines range of 235 to 293 months’ imprisonment, and sentenced

Harris to a total sentence of 240 months’ imprisonment. Harris subsequently filed

a § 3582(c)(2) motion to reduce his sentence based upon Amendment 750 to the

Sentencing Guidelines and the Fair Sentencing Act of 2010 (“FSA”).

        Because Harris’s guidelines range of life imprisonment was based upon the

statutorily-mandated sentence of life imprisonment to which he was subject,

Amendment 750 did not affect his applicable guidelines range. Moreover, even

                                          2
              Case: 12-12416     Date Filed: 08/30/2012   Page: 3 of 3

assuming that the FSA applies to defendants who, like Harris, were sentenced

before its enactment, Harris remains subject to a statutorily-mandated sentence of

life imprisonment and an identical guidelines range. Harris was, therefore,

ineligible for a sentence reduction.

      AFFIRMED.




                                         3